MEMORANDUM **
Wayne Nelson Cunday appeals pro se from the district court’s order dismissing his amended complaint for failure to state a claim under Federal Rule of Civil Procedure 8(a). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion dismissal of an amended complaint for failure to comply with Rule 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996). We affirm.
The district court correctly determined that no claim was stated by the amended complaint, which consists of one sentence: “Plaintiff alleges: 1. Violates my CONSTITUTIONAL RIGHTS, IS ARBITRARY AND OR CAPRICIOUS.” Cunday v. Dep’t of Soc. & Health Servs., No. 07-cv-00046-LRS, slip op. at 1 (E.D. Wash. June 25, 2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.